Judgment affirmed, with costs. Memorandum: The evidence shows that the appellant knew at the time the articles were bought that the groceries purchased from plaintiffs were charged to Mr. and Mrs. LaRue Havens and that appellant personally made some payments upon the account and personally ordered most of the goods purchased. The finding that she intended to pledge her individual credit and to charge her separate estate was supported by the evidence. All concur. (The judgment is for plaintiffs in an action to recover the purchase price of goods sold and delivered.) Present — Sears, P. J., Crosby, Lewis, Cunningham, and Taylor, JJ.